McLAUGHLIN, Circuit Judge,
dissenting:
My reading of the record differs utterly with the majority’s. And on the law I have less than a quarrel, but more than a cavil. More particularly, I disagree with the majority’s conclusions that the district judge abused his discretion (1) in excluding evidence from the social worker, (2) in permitting cross-examination of Schneck about his ties to the Hasidic community, and (3) in excluding the Maleks’ expert from the courtroom during the testimony of Sea’s expert. Reluctantly, I must dissent.
1. Barber and the Notes.
Carol Barber, the social worker, was called by plaintiffs to give testimony and to usher *56into evidence certain notes regarding the Agrillos. The majority refers to the notes as “Barber’s case notes,” implying that Barber herself made the case notes. The majority states that Barber would also have testified about her personal observations. As I read the record, however, Barber was not the author of the notes and had made no personal observations.
Nowhere in the record did the Maleks’ lawyer allege that Barber had recorded the case notes in question or that she would have testified regarding events that she had personally observed. Rather, the record indicates that the Maleks’ counsel issued a subpoena for whatever social worker was responsible for the Agrillos’ ease at the time of trial, and required that individual to produce all of the Department’s records “in connection with residents at” the house the Agrillos leased from the Maleks. Transcript of Trial (“Tr.”) at 365.
Barber showed up with the records. When the Maleks’ counsel, Eugene Farber, sought to question her about the records, Sea’s lawyer, Paul Kovner, objected, stating that “[s]he doesn’t have any firsthand knowledge of any of this and counsel knows it.” Tr. at 366. Judge Gagliardi then examined the records with Barber’s help:
The Court: Sustained. This is all hearsay in any event. Anything in here of any substance that she can testify to?
Mr. Farber: I believe your Honor, that the social worker did herself observe some of this and I suggest that it’s admissible under 803(6).
The Court: I don’t believe so.
Mr. Farber: May I ask one more question, your Honor, and then if your ruling stands I’ll move on.
The Court: Very well.
Mr. Farber: Ms. Barber, is there any information that you have personally about cult activity that took place at the premises, specifically involving fire prior to 7/10/9 [sic]?
Mr. Kovner: Objection, your Honor.
The Court: Sustained.
Mr.Farber: I’m not asking on the records, your Honor.
The Court: Sustained.
Mr. Farber: Do you have any personal knowledge that the children who lived at the residence were taken from their parents, Ms. Barber?
Mr. Kovner: Objection, your Honor.
The Court: Sustained. I’m going to ask you to remain. You may step down and we’ll get to your situation as soon as we can.
Tr. at 366-67.
This colloquy hardly advanced the inquiry as to who made the notes and as to whether Barber had any first-hand knowledge of the case. I have not overlooked Farber’s statement that “the social worker did herself observe some of this.” Id. It is clear from the rest of the record, however, that Farber never meant to claim that Barber had made any personal observations, much less recorded any of the case notes.
When Sea’s counsel objected that Barber “doesn’t have any firsthand knowledge of any of this and counsel knows it,” Farber did not challenge the characterization in any way. Any residual confusion was later dispelled when Farber raised the issue again:
The Court: What else do we have with objections and so forth?
Mr. Farber: You sustained exclusion of the entire testimony of the social worker.
The Court: Yes.
Mr. Farber: It seems to me, your Hon- or— ■
The Court: She has no personal knowledge of anything as far as I understood.
Mr. Farber: I don’t think she has to, Judge.
The Court: She has no personal knowledge.
Mr. Farber: I’m aware of that The person who did is in Pennsylvania retired.
Tr. at 422-23 (emphasis added).
Thus, Mr. Farber finally and candidly conceded that Ms. Barber did not have personal knowledge as to any part of her “entire *57testimony,” and that the social worker who made the records was in Pennsylvania. Id. The colloquy then continued as follows:
Mr. Farber: But under Rule 408 [sic. Presumably he meant 803.], your Honor, I think she can testify based upon records kept in the ordinary course of her business.
The Couet: As to what?
Mr. Farber: Any observations made or things told to a social worker who was actually handling the matter at the time or, your Honor, as to observations which she made and some she did.
Tr. at 423.
In this last colloquy, counsel’s artless language fuels the confusion, and demonstrates the perfidy of an unanchored pronoun. The majority may have concluded that the “she” in Farber’s final quoted sentence is the same “she” he referred to in his prior statement to the court, viz., Ms. Barber. However, in the context of the other statements made by Farber, it seems to me that the final “she” was not Barber, but rather “a social worker who was actually handling the matter at the time.” This seems the only logical reading, given counsel’s concession, made just eight lines earlier in the transcript, that Barber had no personal knowledge as to the matters on which she was about to testify. It is impossible to have made observations, and, yet, to have no personal knowledge of them.
Accordingly, I reject the majority’s conclusion that the Maleks proffered Barber to testify on records that she actually made and to testify to events that she actually observed. In reaching this conclusion, I recognize that Farber was twice precluded from asking questions regarding Barber’s personal knowledge. However, as noted above, Far-ber explicitly conceded to Judge Gagliardi later in the trial that Barber had no personal knowledge of the matters to which she was called to testify. Clearly, the Maleks can show no prejudice from this ruling.
Moreover, even if Barber could honestly say that she had personal knowledge of matters occurring at the house before July 10, including cult activity involving fires, or personal knowledge that the children who lived at the house were taken from their parents, such personal knowledge should not be indiscriminately identified with first-hand knowledge. A person may have personal knowledge of a hearsay declaration; but that does not make it admissible. Barber could have gained personal knowledge (and likely did) from a conversation with the former social worker or from conversations with others.
I believe that the trial judge was well within his rights to conclude that Barber had no first-hand knowledge of this case. Certainly the lawyer who tendered her as a witness failed to demonstrate that she could give admissible evidence, other than testimony to lay the foundation for the admissibility of the case notes as business records.
For sure, Barber, as a social worker, would be competent to shepherd the case notes into evidence under Fed.R.Evid. 803(6). And this remains true, even though she lacked firsthand knowledge of the facts recorded therein. If, as I believe is the case here, her sole contribution to the trial would be to answer the formulaic question of Rule 803(6) (regular course of business to keep records and to make regular entries), the inquiry proceeds to the next step: who made the entries in the record, and did that person have first-hand knowledge?
These entries appear to have been made by the retired social worker who had moved to Pennsylvania before trial. To the extent that the retired social worker had first-hand knowledge of the facts, the records would have been admissible. Unfortunately, plaintiffs’ counsel chose to leave the trial record clouded in obscurity on this pivotal issue. And, of course, it was his burden to make an offer of proof that would dissipate the fog. See W.W.W. Pharmaceutical Co. v. Gillette Co., 984 F.2d 567, 574, n. 4 (2d Cir.1993) (“an offer of proof [is] required to preserve evi-dentiary rulings of exclusion for appeal”).
If the retired social worker lacked firsthand knowledge, then some other exception to the hearsay rule would have to be invoked to forge an admissible chain of hearsay links. See Gray v. Busch Entertainment Corp., 886 F.2d 14, 15 (2d Cir.1989) (statements of daughter of accident victim to amusement *58park nurse recorded in first-aid report were not admissible because daughter “in talking with the nurse, was not acting in the regular course of business,” and the record of her statement did not fall “within some [other] exception to the hearsay rule”); Cook v. Hoppin, 783 F.2d 684, 690 (7th Cir.1986) (in hospital setting, business records exception encompasses declarants who report to a record-keeper as part of their regular business routine, and does not encompass statements by unidentified declarant who brought patient to the hospital); Yates v. Bair Transport, Inc., 249 F.Supp. 681, 684 (S.D.N.Y.1965) (“it must be borne in mind that there are numerous exceptions to the hearsay rule and that an utterance, while not properly admitted under one exception, may very well be admitted under another”); cf. In re Leon RR, 48 N.Y.2d 117, 122, 421 N.Y.S.2d 863, 867, 397 N.E.2d 374, 377 (1979) (To defeat an objection to multiple-level hearsay in a business record, “not only must the entrant be under a business duty to record the event, but the informant must be under a contemporaneous business duty to report the occurrence to the entrant as well.”)- Thus, to the extent that the reports included statements made to the retired social worker by individuals not under a business duty to make such statements, plaintiffs did not even suggest an adequate basis to defeat the hearsay objection.
The photographs appended to the reports (and offered to prove that the Agrillos still occupied the house on July 10th, the date of the fire) are particularly troublesome. Of course, it cannot be contended that extraneous documents that are attached to a business record thereby become a part of the record and automatically admissible as such. See United States v. Rosenstein, 474 F.2d 705, 710 (2d Cir.1973). While the majority has adopted the Maleks’ appellate representations that the photographs were “taken ... by Mrs. Agrillo” and “depicted a container of milk that had not yet reached its expiration date,” the sum total of Farber’s discussion in the trial record on this point was as follows:
Mr. FarbeR: The evidence will show that somebody went either the 5th, 6th, or 7th and took pictures in the place and in the place they found a container of Half ’n Half which was still good.
Tr. at 218.
Thus, by the terms of the proffer at trial, the evidence that the milk was still fresh came from the representation of an unnamed person and not from the photograph itself. This underscores the wisdom of Judge Ga-gliardi’s decision to exclude it. See Saks Int’l, Inc. v. M/V “Export Champion,” 817 F.2d 1011, 1013 (2d Cir.1987) (“The principal precondition to admission of documents as business records pursuant to Fed.R.Evid. 803(6) is that the records have sufficient indi-cia of trustworthiness to be considered reliable.”); see also Cook, 783 F.2d at 689-90 (declarations of unnamed person who brought plaintiff to hospital properly excluded as not within the business records exception). If, as Farber now claims on appeal (but did not mention to the trial court), the photographs were taken by Mrs. Agrillo, it is clear that neither the photographs themselves nor any representations she may have made regarding them were admissible as business records because she was under no business duty to impart such information. I also note the total lack of authentication of the photographs as required by Rule 901.
Focussing solely on the evidence that might properly have been admitted under Rule 803(6) — those parts of the retired social worker’s reports based on her first-hand knowledge — I cannot conclude that Judge Gagliardi abused his discretion in excluding even that evidence on relevance grounds. As he succinctly put it, “[t]hese people [referring to the Agrillo family] were out of there, by the testimony in this case, on July 5th,.... ” Tr. at 423-24; Because the fire occurred on July 10, the trial judge concluded that testimony about the Agrillos’ ceremonial use of fire prior to July 5th was irrelevant.
The majority argues that the photographs and testimony about them “would have been relevant” because such evidence “would have contradicted the defendants’ argument that the Agrillos could not have started the fire because the fire occurred five days after” the eviction. Again adopting a representation made in the Maleks’ brief (which the Maleks did not make to the trial judge), the majority *59finds that the pictures were taken “on July 6 or 7, 1989.” The trial record, however, reveals that Farber stated that the photographs were taken on “either the 5th, 6th or 7th” of July. Tr. at 218.
Thus, by Farber’s own words, the photographs might have been taken on July 5th; and there was no direct evidence proffered that the Agrillos were in the house thereafter. A photograph taken on July 5th depicting continuing residence would prove little because the Agrillos were not evicted until that day. Upon that, everyoné agrees. The majority cannot simply accept counsel’s representation, made for the first time on appeal, that the photographs were not taken on July 5th. Accordingly, Judge Gagliardi’s conclusion that all of Barber’s evidence was irrelevant was, in my estimation, eminently reasonable, and certainly no abuse of discretion.
2. Cross-Examination About Witness’s Religious Belief.
I also disagree with the majority’s conclusion that the cross-examination of William Schneck violated Fed.R.Evid. 610. The majority states that “it is apparent from these questions that defense counsel attempted to show that Schneck’s character for truthfulness was affected by his religious beliefs .... ” It is not apparent to me, and, in fact, I disagree. Rather, I believe that the questioning represented a completely legitimate attempt to impeach Schneck by showing that his livelihood depended in large part on his relationship with the Hasidic community, a community of which Mr. Malek was a member. As such, it was an attempt to show bias, which does not violate Rule 610, even where, unlike here, the witness is asked about his religious beliefs and opinions. See United States v. Teicher, 987 F.2d 112, 118 (2d Cir.1993) (“The rule proscribes the impeachment of witnesses based upon their religious beliefs. However, inquiry into religious beliefs ‘for the purpose of showing-interest or bias because of them is not within the prohibition.’”) (citation omitted) (quoting Fed.R.Evid. 610 advisory committee’s note).
Sea’s counsel opened his cross-examination of Schneck by establishing that he first met Mr. Malek during a business transaction. Sea’s counsel also brought out that Schneck had been a radio personality on a local Rock-land County, New York station. The .following exchange occurred:
Q. What was the target audience of that station?
A. To be honest with you, I don’t know. I believe it was a Rockland show.
Q. Was it in the Hasidic community?
A. Not that I know of. It’s a radio station that is supposed to go across the complete county. It possibly carries over Dutchess and Orange, I can’t speak for it, though. I’m not a technical person in that respect.
Tr. at 389. This exchange was immediately followed by the questioning that appears in the majority’s discussion of the religious issue.
It is significant that all the areas discussed, a radio show, commercial transactions, work as a CPA, and teaching, involved Schneck’s livelihood. At no point was he asked about his opinions or beliefs. Nor, indeed, was he questioned about what religion he followed. He was queried solely about his livelihood, presumably to demonstrate that he earned his living by service to the Hasidic community. Moreover, when defense counsel seemed to stray beyond this perimeter by questioning Schneck regarding whether Touro Law School was “affiliated with organized Jewish institutions,” Judge Gagliardi sustained an objection, apparently because the question did not pertain specifically to Schneck’s relationship to the Hasidic community. Nobody, in short, suggested that Schneck was less credible because of his belief on matters of religion.
Unlike the only case cited in the majority’s opinion, Contemporary Mission, Inc. v. Bonded Mailings, Inc., 671 F.2d 81, 84 (2d Cir.1982), the witness here was not subject to “extensive cross-examination ... on the genuineness of his ... [religious] affiliation.... ” I am aware of no case — and none has been cited — where a Rule 610 violation was found absent direct questions about either the wit*60ness’s religious beliefs or the witness’s opinions on religious beliefs or practices. Cf. United States v. Kalaydjian, 784 F.2d 53, 57 (2d Cir.1986) (affirming district court’s decision precluding cross-examination about witness’s reasons for not swearing on the Koran before testifying); United States v. Sampol, 636 F.2d 621, 666 (D.C.Cir.1980) (rejecting appellant’s arguments that trial court erred in “refus[ingl to permit counsel ... to cross-examine [witness] about his religious beliefs” where, on voir dire, witness had “testified that he faithfully adhered to the teachings of [a] sect and consulted with spirits of his religion before taking certain actions,” but “had no religious beliefs which would cause him to violate his oath to testify truthfully”); Government of Virgin Islands v. Petersen, 553 F.2d 324, 326 (3d Cir.1977) (upholding exclusion of testimony from defendant’s alibi witness where defense counsel stated that “I would like to get some proof in the record about this [witnesses beliefs.... about being Rastafarian]. ]”).
Because I believe that the evidence here was introduced to show bias, and because such a purpose is clearly permissible under Rule 610, I dissent from the majority’s conclusion to the contrary. See 3 Jack B. Weinstein & Margaret A. Berger, Weinstein’s Evidence, ¶ 610L01] at ¶ 610-2 (1991). (“Evidence probative of something other than veracity is not within the prohibition of TRule 610]. For example, disclosure of affiliation with a church which is a party to the litigation may be admitted as relevant to bias....”) (footnote omitted).
Finally, I am puzzled that the majority is “particularly troubled about this line of questioning, especially where the impeached witness’ religious affiliation is the same as that of plaintiffs.” First of all, there is no evidence that Schneck and Maleks are co-reli-gionists. Secondly, Schneck’s religion, as noted above, was never even ■ discussed. Thirdly, the only times that Mr. Malek’s religion was brought up, it was by his own counsel. In his opening statement, Farber informed the jury that “Mr. Malek, of course, is a Hasidic [sic] Jew. You can see that readily. And wasn’t born in this country. Came here, studied — ....” Tr. at 44. At this point, Judge Gagliardi interrupted Far-ber’s opening, because the statement was digressing from the relevant facts of the case. Id. Malek was called as the first witness in his own case, and Mr. Father's first six questions to his client related to Mr. Malek’s employment as the executive director of a synagogue. Tr. at 59-60.
3. Sequestering the Expert.
The majority also faults the trial judge for excluding the plaintiffs’ expert (Friedell) from the courtroom during the testimony of Sea’s expert (Redsicker). It has been said that the sequestration provision of Rule 615 does not apply to experts. Trans World Metals, Inc. v. Southwire Co., 769 F.2d 902, 911 (2d Cir.1985) (expert permitted to remain because he “was not a fact witness whose recollection might have been colored by accounts of prior witnesses”); Morvant v. Construction Aggregates Corp., 570 F.2d 626, 630 (6th Cir.) (“It is true that an expert witness does not normally testify to his firsthand knowledge of the facts of the particular case and therefore will not be in a position to conform his testimony to that of others even if so inclined.”), cert. dismissed, 439 U.S. 801, 99 S.Ct. 44, 58 L.Ed.2d 94 (1978).
The difficulty I have with the majority opinion is that I cannot accept its assertion that Friedell “was not ‘a fact witness whose recollection might have been colored’ by the testimony of other witnesses.” The record clearly indicated that Friedell testified extensively to facts arising from his personal examination of the fire scene. Among other things, he testified that:
“I found immediately upon entering, and I had seen it before that, that in the south portion of the building where the chimney is, that the roof had completely burned off, that the floor on the first floor had burned and collapse had occurred,” Tr. at 404; “inside the building, all sides of all appliances, all parts of the walls were totally blackened and charred,” Tr. at 405;
“[t]here was no melting of copper in any hollow tubing anywhere,” Tr. at 407; and
“I saw copper tubing which went from a quarter to three eighths diameter which led originally from the propane tanks *61which were outside the building into the appliances which were inside. Some of it was cut, some of it was severed. All of the copper tubing which I saw both inside and outside the house was in severely damaged condition. But none of it was melted,” Tr. at 407-08.
He also testified that he saw no fuses in the house’s fuse box, Tr. at 411, and that “[tjhere was massive fire damage in that building.” Tr. at 414. It strikes me that this factual testimony could easily have been “colored” by Friedell if he had been permitted to hear Redsicker’s testimony. Cf. Morvant, 570 F.2d at 630 (“the very breadth of the permissible scope of testimony by an expert witness suggests that in some circumstances at least, the trial judge could be justified in holding that his presence in the courtroom was not essential and that his exclusion from the courtroom might in a given ease make a more objective and, perhaps, more honest witness out of him”).
Because Redsicker also testified extensively to facts regarding the condition of the house, Tr. at 248-72, the trial court’s decision to exclude Friedell during Redsicker’s testimony was consonant with the basic thrust of Rule 615, which, in a departure from the common law, makes the exclusion of witnesses mandatory in most circumstances. See Government of Virgin Islands v. Edinborough, 625 F.2d 472, 474 (3d Cir.1980) (“The mandatory language of the rule shows that it was intended to change the prior practice under which the trial court had discretion to determine whether a witness should be excluded.”). Though a witness should not be excluded under Rule 615 if his presence “is essential to the presentation” of the case, and, had I been the trial judge, I probably would not have excluded Friedell, that hardly ends the inquiry. We may not find error unless the decision to exclude rises to the level of abuse of discretion. I do not believe it does.
I respectfully dissent.